Citation Nr: 0948463	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  07-04 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include depression and posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel




INTRODUCTION

The appellant had active service from September 1962 to July 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

In his February 2007 substantive appeal, the appellant 
elected to have a Travel Board hearing.  However, in a 
December 2007 statement, the appellant withdrew his hearing 
request.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Based upon its review of the appellant's claims folder, the 
Board finds there is a further duty to assist the appellant 
with his claim herein.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).

In April 2006, the appellant submitted a fully completed VA 
Form 21-4142, Authorization and Consent to Release 
Information, which requested records from the Mayo Clinic 
from 1966 to April 2006.  There is no record in the file 
indicating the RO requested these records.  The claims folder 
contains records from the Mayo Clinic from May 1992 to April 
2006.  A Mayo Clinic Results Summary indicates a search was 
run for all reports and labs from November 1978 to present on 
April 12, 2006.  The appellant submitted his claim two days 
later, on April 14, 2006, which indicates the RO did not 
request the records.  The earliest psychological treatment 
report in the records, dated in August 2000, notes that the 
appellant was previously seen for depression in January 2000, 
and was first diagnosed with major depression in 1990.  A 
consultation report from December 2001 notes that the 
appellant was hospitalized at the hospital for ten days in 
1990. However, psychological records from 1990 to 2000 are 
not included in the file.  The December 2001 consultation 
report indicates that the appellant's psychiatric history 
before 2000 is likely in permanent file.  The Board finds 
that these earlier private medical records may assist the 
Board in developing a more complete picture of the 
appellant's disabilities and a reasonable effort should be 
made to obtain them.  

In July 2006, the appellant submitted a fully completed VA 
Form 21-4142, Authorization and Consent to Release 
Information, which requested his treatment records from July 
2006 for PTSD and depression from a private physician, F.B.  
The RO sent a letter dated in August 2006 requesting the 
records.  There is no letter in the file from the physician 
indicating why he did not send the requested treatment 
records to the RO.  There is also no letter from the RO 
notifying the appellant that the treatment records were not 
obtained from the physician. The only records from the 
physician in the file are two nexus opinion letters.  Since 
the private treatment records would assist the Board, a 
second request should be sent to the physician for those 
records.  

In McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that medical evidence which suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits may trigger VA's duty to provide a medical 
opinion.  The Court has held that when the medical evidence 
is inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting 
that remand may be required if the record before the Board 
contains insufficient medical information for evaluation 
purposes); Colvin v. Derwinski, 1 Vet. App. 171 (1991); see 
also Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  The 
appellant was seen for a VA examination in April 2007.  The 
VA examiner reviewed the claims folder, which did not include 
the appellant's psychiatric records from Mayo Clinic prior to 
August 2000, as noted above.  The VA examiner opined that the 
appellant does not have PTSD based partially on her review of 
the appellant's "17 years of medical records of treatment 
for depression."  The VA examiner's opinion that the 
appellant's major depressive disorder was not caused or 
aggravated by his military service was also based on the 
medical records of file.  Since the appellant's psychiatric 
records from prior to August 2000 were not included in the 
file, if any new psychiatric records are obtained from the 
Mayo Clinic, a new examination should be requested.  

In January 2008, the Board received a new medical opinion 
letter from Dr. F.B. concerning PTSD and depression.  A 
statement waiving RO jurisdiction over the new evidence is 
not associated with the claims folder.  Therefore, the RO 
should ensure it reviews the letter when it readjudicates the 
claim.

Accordingly, the case is REMANDED for the following action:

1. Request the appellant's complete Mayo 
Clinic medical treatment records, 
including his complete psychiatric records 
and any records in permanent file, from 
1966 to August 2000 and after April 2006.  
If the records cannot be obtained, the 
claims folder must indicate this fact.

2.  Request the appellant's medical 
treatment records from Dr. F.B. from July 
2006 to present.  If the records cannot be 
obtained, the claims folder must indicate 
this fact.

3. If any new medical records are 
received, the Veteran should be scheduled 
for a VA psychiatric examination to 
determine the nature and etiology of all 
psychiatric disability that is present.  
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The VA examiner 
should determine whether it is at least as 
likely as not (whether there is a 50 
percent or greater probability) that any 
diagnosed acquired psychiatric disability, 
to include PTSD and depression, was caused 
by the appellant's service. 

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

The VA clinician is requested to provide a 
thorough rationale for any opinion 
provided, as a matter of medical 
probability, based on his or her clinical 
experience, medical expertise, established 
medical principles, and the evidence of 
record.  References should be made to 
pertinent documents of record, as 
necessary.  The clinician should review 
the claims folder and this fact should be 
noted in the accompanying medical report.

4.  Thereafter, readjudicate the issue on 
appeal of entitlement to service 
connection for an acquired psychiatric 
disability, to include PTSD and 
depression.  This review should include 
the January 2008 medical opinion letter 
from Dr. F.B.  If the benefit sought is 
not granted, issue a supplemental 
statement of the case and afford the 
appellant an appropriate opportunity to 
respond.  The case should then be returned 
to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an 
examination as requested, and without good cause, could 
adversely affect his claims, to include denial.  See 38 
C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009). 
 
